Restriction Requirement

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 19 August, 2020. Claims 1-15 are pending in the instant application.

37 C.F.R. § 1.142
	Applicants are reminded of the requirements for restriction pursuant to 37 C.F.R. § 1.142. If two or more independent and distinct inventions are claimed in a single application, the examiner in an Office action will require the applicant in the reply to that action to elect an invention to which the claims will be restricted, this official action being called a requirement for restriction (also known as a requirement for division). Such requirement will normally be made before any action on the merits; however, it may be made at any time before final action. Claims to the invention or inventions not elected, if not canceled, are nevertheless withdrawn from further consideration by the examiner by the election, subject however to reinstatement in the event the requirement for restriction is withdrawn or overruled. See also M.P.E.P. § 802.

Claim Interpretation
	Claim 1 references a histidine-mutated anti-HIV ibalizumab antibody comprising one or more mutations in the heavy chain or one or more mutations in the light chain. However, claims 2-4 reference an antibody that has mutations in both the heavy and light chains. For the purpose of the restriction requirement, the Examiner is treating claim 1 as being directed to a mutant ibalizumab antibody comprising mutations in both the heavy and light chains. Alternatively, if the claims are directed toward a mutant ibalizumab antibody with mutations in just the heavy or light chain, these would each constitute separate independent and distinct inventions.

		35 U.S.C. § 121
	Restriction to one of the following inventions is required under 35 U.S.C. § 121:
a.	Group I, claim(s) 1-4 and 7, drawn to a histidine-mutated anti-HIV ibalizumab antibody comprising one or more mutations (Y53a, D58, K96, D97, N98, or T100a) in the heavy chain and one or more mutations (S26, L30, L33, Q89, Y92, S93, and Y94) in the light chain, wherein said antibody is also modified by glycosylation at one of the following amino acid locations: 30E, 52S, 53T, 54R, 60D, 65S, 67S, and 76S, classified in CPC class/subclass C07K, group/subgroup 16/2812.

b.	Group II, claim(s) 5 and 10, drawn to a histidine-mutated anti-HIV ibalizumab comprising a Y53 heavy chain mutation and a Y94 light chain mutation, wherein said antibody is also modified by glycosylation at one of the following amino acid locations: 30E, 52S, 53T, 54R, 60D, 65S, 67S, and 76S, classified in CPC class/subclass C07K, group/subgroup 16/2812.

c.	Group III, claim(s) 6 and 13, drawn to a histidine-mutated anti-HIV ibalizumab comprising a D58 heavy chain mutation and a L30 light chain mutation, wherein said antibody is also modified by glycosylation at one of the following amino acid locations: 30E, 52S, 53T, 54R, 60D, 65S, 67S, and 76S, classified in CPC class/subclass C07K, group/subgroup 16/2812.

d.	Group IV, claim(s) 8 and 9, drawn to a method of treating HIV infection comprising administering a histidine-mutated anti-HIV ibalizumab antibody comprising one or more mutations (Y53a, D58, K96, D97, N98, or T100a) in the heavy chain and one or more mutations (S26, L30, L33, Q89, Y92, S93, and Y94) in the light chain, wherein said antibody is also modified by glycosylation at one of the following amino acid locations: 30E, 52S, 53T, 54R, 60D, 65S, 67S, and 76S, classified in CPC class/subclass C07K, group/subgroup 16/2812.

e.	Group V, claim(s) 11 and 12, drawn to a method of treating HIV infection comprising administering a histidine-mutated anti-HIV ibalizumab comprising a Y53 heavy chain mutation and a Y94 light chain mutation, wherein said antibody is also modified by glycosylation at one of the following amino acid locations: 30E, 52S, 53T, 54R, 60D, 65S, 67S, and 76S, classified in CPC class/subclass C07K, group/subgroup 16/2812.

f.	Group VI, claim(s) 14 and 15, drawn to a method of treating HIV infection comprising administering a histidine-mutated anti-HIV ibalizumab comprising a D58 heavy chain mutation and a L30 light chain mutation, wherein said antibody is also modified by glycosylation at one of the following amino acid locations: 30E, 52S, 53T, 54R, 60D, 65S, 67S, and 76S,  classified in CPC class/subclass C07K, group/subgroup 16/2812.

	The inventions are distinct, each from the other because of the following reasons:

	Unrelated Inventions
	Inventions I-III are all unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (M.P.E.P. § 806.04 and § 808.01). In the instant case each group is directed toward a structurally and functionally distinct mutated antibody. Separate searches will clearly be required for each group.

	Inventions IV-VI are all unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (M.P.E.P. § 806.04 and § 808.01). In the instant case the methods of each group employ different active reagents with different chemical structures and activities. Separate searches will clearly be required for each group.

	Inventions I and V/VI, II and IV/VI, and III and IV/V, respectively, are all unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (M.P.E.P. § 806.04 and § 808.01). In the instant case the methods of each group neither require nor utilize the mutated antibody of the corresponding group. Clearly each group is directed toward a different inventive concept.

	Product and Process of Using
	Inventions I and IV, II and V, and III and VI, respectively, are each related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (M.P.E.P. § 806.05(h)). In the instant case each method (IV-VI) can be performed with a materially different product, such as ibalizumab or leronlimab. Moreover, each of the antibodies (I-III) employed can be utilized in materially different processes such as viral diagnostic or immunoaffinity purification assays.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. § 101 and/or 35 U.S.C. § 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 C.F.R. § 1.143) and (ii) identification of the claims encompassing the elected invention. Moreover, the claims should be amended, where necessary, to reflect the restriction requirement and election.

 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. § 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other invention.

Species Election
This application contains claims directed to the following patentably distinct species:
1) a histidine-mutated anti-HIV ibalizumab antibody comprising one or more mutations (Y53a, D58, K96, D97, N98, or T100a) in the heavy chain and one or more mutations (S26, L30, L33, Q89, Y92, S93, and Y94) in the light chain, wherein said antibody is also modified by glycosylation at one of the following amino acid locations: 30E, 52S, 53T, 54R, 60D, 65S, 67S, and 76S (claim 1); 
2) a histidine-mutated anti-HIV ibalizumab antibody comprising one or more mutations (Y53a, D58, K96, D97, N98, or T100a) in the heavy chain and one or more mutations (S26, L30, L33, Q89, Y92, S93, and Y94) in the light chain (claim 2); and,
3) a histidine-mutated anti-HIV ibalizumab antibody comprising glycosylation at one of the following amino acid locations: 30E, 52S, 53T, 54R, 60D, 65S, 67S, and 76S (claims 3-6).

If Group I is elected, Applicant should elect a specific combination of mutations from the heavy and light chains (e.g., HC-Y53a; LC-S26) and glycosylation site (e.g., 30E). If either one of Group II or III is elected, Applicant should elect a specific glycosylation site (e.g., 30E).

	Each of the aforementioned Ab species are independent or distinct because they are directed toward structurally distinct antibodies with different binding characteristics. In addition, these species are not obvious variants of each other based on the current record. Applicant is required under 35 U.S.C. § 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 C.F.R. § 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. § 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103 or pre-AIA  35 U.S.C. § 103(a) of the other species. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 C.F.R. § 1.141.

	37 C.F.R. § 1.48
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(i).

	Claim Rejoinder
	Applicants are reminded that a restriction between product and process claims has been set forth supra. When applicant elects claims directed to the product, and a product claim is subsequently found to be allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of § 821.04 of the M.P.E.P. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 C.F.R. § 1.116 while amendments submitted after allowance are governed by 37 C.F.R. § 1.312.

	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. § 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability as set forth under 35 U.S.C. § 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer, and 35 U.S.C. § 103(b), 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so will result in a loss of the right to rejoinder. Furthermore, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See M.P.E.P. § 804.01.


	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
07 September, 2022